 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   MONIQUE ROBISON,
                                                            Case No.: 2:19-cv-00195-RFB-NJK
 8          Plaintiff(s),
                                                                          ORDER
 9   v.
                                                                      (Docket No. 24)
10   WAL-MART STORES, INC., et al.,
11          Defendant(s).
12         Pending before the Court is the parties’ stipulation to grant leave for Plaintiff to amend her
13 complaint. Docket No. 24. The parties also request, if leave is granted for Plaintiff to amend her
14 complaint, that all remaining discovery deadlines be extended 60 days. Id. at 2. However, that
15 request fails to comply with Local Rule 26-4.
16         Accordingly, the Court GRANTS in part the parties’ stipulation to grant leave for Plaintiff
17 to amend her complaint. Docket No. 24. Plaintiff must file and serve her amended complaint no
18 later than February 14, 2020.
19         IT IS SO ORDERED.
20         Dated: February 3, 2020
21                                                               ______________________________
                                                                 Nancy J. Koppe
22                                                               United States Magistrate Judge
23
24
25
26
27
28

                                                     1
